Citation Nr: 1509940	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  04-16 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cancer of the tongue, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had verified active service from February 1975 to July 1981.  He was also certified as having 13 years, six months, and 26 days of prior service, including service in the Republic of Vietnam from October 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board remanded the claim in March 2007, obtained an expert medical opinion in September 2008, and issued a decision denying the claim in February 2009.  The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in a March 2010 Order, the Court granted a Joint Motion that requested the Court to vacate the Board's February 2009 decision and to remand the matter to the Board.  

The Board denied the claim again in an October 2010 decision, which the Veteran again appealed to the Court.  In a May 2011 Order, the Court granted a Joint Motion that requested the Court to vacate the Board's October 2010 decision and to remand the matter to the Board.  

The Board denied the claim a third time in September 2011.  The Veteran appealed to the Court once more.  In an October 2013 memorandum decision, the Court vacated the September 2011 Board decision and remanded the matter back to the Board, which subsequently sought an expert medical opinion in April 2014.  


FINDING OF FACT

The record contains a probative medical opinion that it is more likely than not that the Veteran's cancer of the tongue was caused by his presumed in-service exposure to Agent Orange; this opinion took into consideration the medical history specific to this Veteran, to include his known risk factors.  
CONCLUSION OF LAW

The criteria for service connection for cancer of the tongue have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for cancer of the tongue, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran seeks entitlement to service connection for cancer of the tongue, which he contends is the result of his exposure to herbicides during service.  As the Veteran has confirmed service in the Republic of Vietnam between October 1968 and October 1969, his exposure to herbicides is presumed.  See 38 C.F.R. § 3.307 (a)(6)(iii).  Cancer of the tongue, however, is not one of the diseases listed in VA regulations that is presumed to be related to such presumed herbicide exposure.  See 38 C.F.R. § 3.309 (a)(e).  As such, this case turns on whether there is evidence that the Veteran's cancer of the tongue was caused by his presumed herbicide exposure.  See Combee, 34 F.3d at 1042.  On this point, there are several opinions of record.  

VA obtained an opinion in January 2003.  The examiner noted the Veteran had throat cancer diagnosed at the base of his tongue in March 2000 and confirmed by biopsies in May 2000.  The assessment was "cancer of the pharynx considered to be an Agent Orange related tumor, which is currently in remission at this time."  In May 2003, a different VA examiner provided an opinion that currently, only respiratory cancers, which include cancer of the lungs, bronchus, larynx and trachea, are presumed to have resulted from exposure to herbicide such as Agent Orange.  At this time, there is no additional information on Agent Orange exposure and pharynx and base of tongue cancers.  

In August 2003, the Veteran's treating physician at Regional Ear, Nose, and Throat Associates, P.A., reported that the Veteran had treated cancer of the tongue base and had filed for benefits associated with Agent Orange exposure from service in Vietnam, but had been denied because it was not one of the listed types of tumors, which includes cancer of the larynx.  Dr. R. D. C. further reported that the larynx was approximately two centimeters away from the site of the Veteran's tumor such that he believed that some of the exposures may be the same.  "I do not know the data to be able to say that cancer of the tongue base was specifically found not to be associated or whether there was simply not enough evidence to be able to make a strong connection.  I think given its location there is at least a reasonable suspicion that there is an association for him."  

The VA examiner who provided the January 2003 opinion provided another opinion in October 2003, in which he addressed that his earlier conclusion was erroneous and that he and the head of hematology oncology had discussed and reviewed the claims folder and that they agree with the May 2003 VA opinion that there is no relationship between Agent Orange exposure and cancer of the base of the tongue.  

Dr. R. D. C. provided another opinion in an undated statement received in May 2005.  In pertinent part, he reported the Veteran had been a patient since 2000 and had a poorly differentiated squamous carcinoma of the tongue base; that he was exposed to Agent Orange during his military years in Vietnam; and that he believed that exposure was a major etiologic factor in his cancer.  Dr. R. D. C. further noted that the most common factor in cancers of the head and neck, larynx and hypopharynx (including the tongue base) is tobacco smoking, while also noting that the Veteran had not smoked for 14 years at the time of his diagnosis.  Dr. R. D. C. explained that epidemiologic studies indicate that the risk of smoking falls off after cessation of smoking, reaching baseline (that of a non-smoker) by about 15 years.  Thus, tobacco represents only a minimal factor in the cause of the Veteran's cancer.  Dr. R. D. C. went on to say that Agent Orange is known to be a risk factor for several cancers, including those of the airway - larynx and lung included, and that the tongue base cancer in this Veteran was immediately adjacent to the larynx and should thus be included in the definition of airway cancers.  It was Dr. R. D. C.'s opinion that it is as likely as not that exposure to Agent Orange during service in Vietnam be regarded as the cause of the Veteran's cancer of the tongue base.  In a May 2005 addendum, Dr. R. D. C. reported that he had made one error in his previous letter, namely that the Veteran had not smoked for 24 years, not 14 years, when he was first seen, and that this correction served only to strengthen the argument that his cancer is likely to be the result of Agent Orange exposure, for tobacco exposure represents no increased risk by 24 years of not smoking.  The conclusion stands strengthened that the Veteran's cancer is more likely than not to be the result of Agent Orange exposure.  

In a February 2007 statement, Dr. R. D. C. noted that there was ample evidence that respiratory cancers were strongly associated with exposure to Agent Orange.  It was reported that the Veteran's cancer was technically categorized as a tumor of the tongue base, formally part of the oropharynx, and thus not (technically) part of the respiratory tract.  Dr. R. D. C. remarked that such distinction in the Veteran's case was without merit and, after referencing several medical texts, stated that it was his strong conviction that the Veteran's cancer should be accounted as a respiratory tract cancer, given the intermediate nature of tongue base cancers in general (that is, intermediate between pharyngeal and respiratory tract) and, particularly for him, the immediate proximity of his cancer to the airway itself.  Dr. R. D. C. went on to say that inspired carcinogens might be logically expected to accumulate along the glossoepiglottic fold by virtue of turbulent airflow, increasing the risk of cancer development.  

In June 2007, the VA examiner who had provided the January 2003 and October 2003 opinions acknowledged Dr. R. D. C.'s statement that the Veteran's squamous cell carcinoma of the base of the tongue should be considered part of the respiratory tract because of reasons related to anatomic behavior of that area compared to other areas of the tongue.  The VA examiner stated that while that opinion was interesting and appeared to have significant rationale, it was nonetheless speculation on Dr. R. D. C.'s part.  The examiner noted that the tumor registry of the Agent Orange program does not recognize the tongue in terms of causing cancer secondary to herbicide.  Therefore, it was the examiner's opinion that he could not state with any degree of certainty that the squamous cell carcinoma of the tongue is related to Agent Orange exposure.

Dr. R. D. C. provided another statement in November 2007, in which he essentially reviewed his previous argument and stated that he believed that the Veteran's tumor had a reasonable likelihood of having been caused, at least in part, by his exposure to Agent Orange.  Dr. R. D. C. indicated that this was an argument from etiology and logic, not from inadequately stratified and, therefore, incomplete data.  

An expert medical opinion was obtained by the Board in October 2008 by a hematology/oncology physician.  The physician discussed the Veteran's medical history in great detail.  The physician indicated that "it was his opinion that the Veteran's cancer of the base of the tongue [was] not causally related to his Agent Orange exposure by a 50 percent or greater probability." The physician stated that while an otolaryngologist (ENT) might be better suited to offer an opinion on the oncoanatomy as it relates to the site of origin for a cancer arising near the base of the tongue, medical oncologists rely on the American Joint Committee on Cancer (AJCC) Cancer Staging Manual to delineate the state of a head and neck cancer for treatment options.  The physician indicated that, historically, different primary sites in head and neck cancers were determined by the type of mucosa present in the biopsy specimen.  It was noted that stratified squamous epithelium covers the upper digestive tract (oral cavity and tongue, oropharynx, and hypopharynx) whereas ciliated columnar and psuedocolumnar epithelium comprise the upper respiratory system (nasopharynx, supraglottic, and subglottic larynx).  The physician reported that the staging manual generally placed the base of the tongue in the oropharynx region in head and neck primary cancers.  The physician indicated that the Veteran's poorly differentiated squamous carcinoma likely arose from the stratified squamous epithelium, which covers the upper digestive tract, placing it in the "limited/suggestive evidence of no association" category of Agent Orange exposure and cancer as determined by the Institute of Medicine.  Therefore, it was the physician's opinion that the Veteran's cancer was not causally related to his Agent Orange exposure by a 50 percent or greater probability since there is no data to support such a link.  

Dr. R. D. C. provided a response to the October 2008 expert medical opinion in January 2009.  The essence of his statement was that as he had previously written, the argument on the Veteran's behalf is not that his base of tongue tumor fits the listing of respiratory cancers accepted as associated with Agent Orange exposure, but that it is his contention that the Veteran had no other risk factors for tongue base cancer and that by virtue of its location and proximity to the respiratory tract, that Agent Orange is a significant contributing factor in his cancer to a reasonable degree of medical certainty.  Dr. R. D. C. concluded by stating he remained convinced that Agent Orange was the cause of the Veteran's cancer.  

In May 2009, Dr. R. D. C. wrote again.  Although he provided another response to the October 2008 expert medical opinion, the essence of Dr. R. D. C.'s statement was that as he had previously written, the Veteran's cancer is in an area directly adjacent to the airway and is, therefore, subject to the same environmental carcinogens as the larynx itself - tobacco, Agent Orange, and the like.  This had been Dr. R. D. C.'s refrain all along and he remained convinced that the cancer is more likely than not the result of Agent Orange exposure.  

The Board sought another expert medical opinion in April 2014, which was received in July 2014.  The expert provided a detailed statement before concluding that the Veteran's cancer was more likely than not due to Agent Orange exposure during military service.  

The opinions obtained by VA in May 2003, October 2003, June 2007 and October 2008 are against the claim.  They all cite to the absence of medical evidence providing a link between herbicide exposure and the development of cancer of the base of the tongue.  The essence of the opinions provided by Dr. R. D. C., particularly in the undated statement received in May 2005 and the addendum dated in May 2005, is that the Veteran's cancer of the tongue is more likely than not to be the result of Agent Orange exposure.  This opinion was based on a determination that the Veteran's exposure to Agent Orange during service in Vietnam was a major etiologic factor in his cancer since while the most common factor in cancers of the head and neck, larynx and hypopharynx (including the tongue base) is tobacco smoking, the Veteran had not smoked for 24 years at the time of his diagnosis.  Dr. R. D. C.'s opinion is the only one that considered the medical history specific to this Veteran, to include his known risk factors, in providing the opinion stated.  For this reason, it is afforded more probative value than the opinions against the claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  In addition, the opinion provided by Dr. R. D. C. is supported by the expert medical opinion provided in July 2014.  Given the foregoing, the Board resolves all reasonable doubt by concluding that service connection for cancer of the tongue is warranted.


ORDER

Service connection for cancer of the tongue is granted.  

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


